Citation Nr: 1327014	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  09-31 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The Veteran has active military service from November 1967 to November 1970.  

The present matter comes to the Board of Veterans' Appeals (Board) on appeal following a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran had requested and been scheduled for a Board videoconference hearing.  The Veteran was notified by letter of the hearing date but failed to report.  As such, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2012).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's application for VA benefits (VA Form 21-526), received in August 2008, it is reported that the Veteran's tinnitus first began in 1970 and that he did not have National Guard service.  

In a November 2008 statement, the Veteran noted that he had served on active duty in the United States Army with the 84th artillery.  He also noted that a few years later he joined the "107th Cavalry National Guard" (Ohio Army National Guard).  The Veteran indicated that while in "field training" he had been a loader on an "M-16 halftrack [mounted] mortar cannon" and that when fired, the weapon had been very loud even with hearing protection.  The Veteran added that since being involved in the weapon's firing, he had experienced ringing in both ears.  He had thought the ringing would go away but it never had.  The Veteran also reported that he had never received treatment for the ringing in his ears.  


In a report of November 2008 VA examination, the Veteran was noted to report that he experienced bilateral tinnitus and that the onset of his tinnitus had been while he was in the Army National Guard between 1973 and 1974.  Later, in an August 2009 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran noted that he felt that his tinnitus started during and is attributed to his active military service and that it had been aggravated during his Army National Guard service.  

The RO has obtained the Veteran's service treatment records (STRs) for his period of active duty from 1967 to 1970.  It has not otherwise attempted to obtain the Veteran's records for his Ohio Army National Guard service and to verify any periods of active service, active duty for training, or inactive duty training.  Therefore, on remand, the agency of original jurisdiction (AOJ) should obtain the Veteran's available Ohio Army National Guard records as well as verify the dates of any active duty, active duty for training, and inactive duty training during reported service with the Ohio Army National Guard.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's available VA treatment records dated since November 2008 and associate these records with the Veteran's claims folder.  

2.  Verify with the appropriate service department the Veteran's dates of active service, active duty for training, and inactive duty training while he was a member of the Ohio Army National Guard.  (In his November 2008 statement, the Veteran identified his membership in the 107th Cavalry National Guard.  In the report of November 2008 VA examination, the Veteran reported National Guard service from 1973 to 1974.)  Associate any report of verification with the claims folder.  

3.  After the above has been completed, undertake any additional evidentiary development deemed appropriate, to include scheduling the Veteran for an additional VA examination and/or obtaining a medical opinion, if warranted.  Thereafter, readjudicate the claim for service connection for tinnitus.  If the benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


